Exhibit 10.2




FIRST AMENDMENT TO DEFERRED COMPENSATION AGREEMENT

        This First Amendment to the Deferred Compensation Agreement between City
Savings Bank and Thomas Swirski effective as of November 1, 2003 (the
“Agreement”) is hereby adopted in accordance with the provisions of Section
10.08 of the Agreement as follows:


A.   Freezing of the Agreement as of December 31, 2004.


        With respect to all benefits vested and earned as of December 31, 2004,
under the Agreement by Thomas F. Swirski (“Employee”), those benefits shall be
governed by the terms of the Agreement in effect on December 31, 2004.


B.   Amendment of the Agreement Effective January 1, 2005.


        With respect to all benefits vested or earned on and after January 1,
2005, by Employee under the Agreement on and after January 1, 2005, those
benefits shall be governed by the terms of the Agreement in effect on December
31, 2004, as amended by the following provisions:


  1.   The definition of “Change in Control” in Section 1 of the Agreement shall
be replaced with the following definition:


  “Change in Control.” For purposes of this Agreement, the term “Change in
Control” shall mean a change in the ownership or effective control of the
Employer, or in the ownership of a substantial portion of the assets of the
Employer, as shall be prescribed by regulations adopted by the Internal Revenue
Service under Section 409A(a)(2)(v) of the Internal Revenue Code of 1986, as
amended (the “Code”) (other than a change of control resulting from a trustee or
other fiduciary holding shares of the capital stock of the Employer or of City
Savings Financial Corporation (the “Holding Company”) under an employee benefit
plan maintained by the Holding Company or by the Employer).


  2.   The definition of “Disabled” or “Disability” in Section 1 of the
Agreement shall be replaced with the following definition:


  “Disabled”or “Disability” means any medically determinable physical or mental
impairment which can be expected to result in death or to last for a continuous
period of not less than 12 months and which (1) renders Employee unable to
engage in any substantial gainful activity or (2) entitles Employee to income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the








--------------------------------------------------------------------------------


  Employer, as reasonably determined by a duly licensed physician acceptable to
the Employer.


  3.   The last sentence of Section 3.3 shall be amended to read in its entirety
as follows:


  The Retirement Benefit for each calendar year shall be paid within that
calendar year in a single installment or other mutually agreed upon
installments.


  4.   A new Section 3.5 shall be added to read in its entirety as follows:


  3.5 Reference to Controlled Group. With respect to any benefit payable as a
result of termination of or separation from employment, termination of or
separation from employment shall be determined by reference to the Employer and
all members of any controlled group (determined under Section 414(b) of the
Code) or trades or businesses under common control (determined under Section
414(c) of the Code) that includes the Employer.


  5.   A new Section 3.6 shall be added to read in its entirety as follows:


  3.6 Restrictions on Payment to Key Employees. To the extent the Employee is a
“key employee” (as defined in Section 416(i) of the Code determined without
regard to paragraph (5) thereof) of a corporation whose stock is publicly traded
on an established securities market or otherwise, within the meaning of Section
409A(a)(2)(B)(i) of the Code, no distribution of benefits may commence before
the date which is six months after the Employee’s date of separation from
service (or, if earlier, the date of the Employee’s death).


  6.   Section 5.1 shall be amended to read in its entirety as follows:


  5.1 Early Retirement Benefit. If a Change in Control of Employer occurs and
Employee’s employment is terminated within two years of the Change in Control,
but prior to January 1, 2020 or Employer directs that such payment be made in
connection with a Change in Control, or if the Employee either resigns or is
terminated by Employer without Cause prior to January 1, 2020, but not earlier
than January 1, 2011, Employee will be entitled to an Early Retirement Benefit
consisting 15 annual installments. The first installment will be 70% of prior 12
months W-2 income, as of the date of termination or the Change in Control, as
applicable. The second and each subsequent installment of Early Retirement
Benefit will be increased by a 3.0% per annum cost of living adjustment in the
same manner as described in Section 3.2. The Early Retirement Benefit will be
payable in annual or other






2

--------------------------------------------------------------------------------


  mutually agreed upon convenient installments. Payment of Early Retirement
Benefit will be in lieu of payment of Retirement Benefit or Disability Benefit.


        IN WITNESS WHEREOF, the parties have caused this First Amendment to
Deferred Compensation Agreement to be executed this 25th day of May, 2005.


CITY SAVINGS BANK


By:    /s/ George L. Koehm
          ——————————————
          George L. Koehm

Title:  Executive Vice President
          ——————————————



"EMPLOYEE"


/s/ Thomas F. Swirski
——————————————
Thomas F. Swirski








3
